VAN−057 Notice to Creditors and Other Parties in Interest − Rev. 11/07/2013

                               UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                                           Fayetteville Division

IN RE:
First Baptist Housing Development Corporation                                 CASE NO.: 18−05719−5−DMW
( debtor has no known aliases )
504 West 2nd Street                                                           DATE FILED: November 28, 2018
Lumberton, NC 28358
                                                                              CHAPTER: 11
TaxID: 58−1620954




                             NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN that a hearing will be held as indicated below:

DATE:           Thursday, May 9, 2019
TIME:           09:30 AM
PLACE:          300 Fayetteville Street, 3rd Floor Courtroom, Raleigh, NC 27602

to consider and act on the following matters:

Objection to Claim Number 1 of Skyline Restoration, Inc. filed by William H. Kroll on behalf of First Baptist
Housing Development Corporation

and to transact all other business as may properly come before the court.

DATED: March 14, 2019

                                                                              Stephanie J. Butler
                                                                              Clerk of Court
